 1
 2                                                               JS-6
 3
 4
 5
 6                       UNITED STATES DISTRICT COURT
 7                     CENTRAL DISTRICT OF CALIFORNIA
 8
 9
     Ryan E.,                                     CASE NO. CV-18-3646-MWF (ASx)
10
                Plaintiff,                        JUDGMENT FOLLOWING COURT
11
                                                  TRIAL
12 v.
13 Entertainment Industry Flex Plan, and
   Anthem Blue Cross Life and Health
14
   Insurance Company,
15
               Defendants.
16
17
18
19        This matter came before the Court for a bench trial on December 11, 2018.

20 All claims have now been resolved against all parties, as follows:
21        On April 30, 2018, Plaintiff Ryan E. commenced this action against

22 Defendants Anthem Blue Cross Life and Health Insurance Company (“Anthem”)
23 and Entertainment Industry Flex Plan (the “Flex Plan”). (Docket No. 1).
24        On September 17, 2018, Defendant Anthem, and all claims against it, was

25 dismissed by the Court’s Order re Stipulation to Dismiss Defendant Anthem.
26 (Docket Nos. 25–26).
27        On January 15, 2019, after a court trial based on the administrative record, the

28 Court ruled in favor of the Flex Plan. (Docket No. 47).

                                              1
 1       Now, therefore, pursuant to Rules 54(a) and Rule 58(b)(1)(C) of the Federal
 2 Rules of Civil Procedure, IT IS HEREBY ORDERED, ADJUDGED AND
 3 DECREED that judgment be entered as follows:
 4       1.    Judgment on all claims is entered in favor of all Defendants and
 5             Plaintiff shall take nothing by way of his Complaint.
 6       2.    Defendants are awarded their costs as provided by law.
 7
 8
 9 Dated: January 16, 2019        ______________________________
10                                     MICHAEL W. FITZGERALD
                                       United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            2
